Case 1:17-cv-23429-MGC Document 183 Entered on FLSD Docket 06/02/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                  CASE NO. 1:17-cv-23429-MGC

    PATRICIA RODGERS, et al.,
    individually and on behalf of
    all others similarly situated,

             Plaintiffs,

    vs.

    MARK ADDY, et al.

          Defendants.
    _________________________________________/

                      JOINT STATUS REPORT REGARDING MEDIATION

            Plaintiffs Patricia Rodgers, Cody Pyle, Jennifer Ribalta, Izaar Valdez, Felix Valdez,
   and Joanna Kirby and Defendants Mark Addy, Jillian Addy, Cody Morrow, Suzanne
   Morrow, Gabriel Sandoval, John Tartol, Leslie Stanford, Danielle Grace, Alcides Mejia Jr.,
   Paulina Riveros, Carol Rosenau, Amber Wick, Jorge de la Concepcion, Disney Di Martinez,
   Ryan Baker, Daniel Waldron, Susan Peterson, Michael Katz, Alan Rodriguez, and Mary
   Holloway, jointly submit this status report regarding the results of the mediation, in
   accordance with the Court’s April 30, 2021 Order (ECF No. 178).
            On May 27, 2021, the parties conducted an in-person mediation before the Hon. S.
   James Otero (Ret.) in Los Angeles, California. All parties in this matter, as well as all parties
   in the related case Lavigne, et al. v. Herbalife Ltd., et al., No. 2:18-cv-07480-JAK (MRWx) (C.D.
   Cal.) (“CA Action”), were represented by counsel at the mediation for the purpose of resolving
   both this action and the CA Action. No resolution was reached on May 27, although the parties
   are continuing mediation discussions through Judge Otero, which the parties expect may continue
   for several weeks.
                                    CONSENT OF COUNSEL
            Pursuant to Rule 3J(3) of the Administrative Procedures of the United States District
   Court for the Southern District of Florida, the undersigned counsel represents to the Court
   QB\68606048.2
Case 1:17-cv-23429-MGC Document 183 Entered on FLSD Docket 06/02/2021 Page 2 of 3




   that opposing counsel has authorized his electronic signature to be affixed to this Joint
   Motion.

        /s/ Etan Mark                             /s/ Zachary S. Foster
        Yaniv Adar, Esq.                          Zachary S. Foster, Esq.
        Florida Bar No. 063804                    Florida Bar No.
        yaniv@markmigdal.com                      111980
        Etan Mark, Esq.                           Zachary.Foster@quarles.com
        Florida Bar No. 720852                    QUARLES & BRADY, LLP
        etan@markmigdal.com                       101 E. Kennedy Boulevard, Suite 3400
        eservice@markmigdal.com                   Tampa, Florida 33602
        MARK MIGDAL & HAYDEN                      Telephone: (813) 387-0300
        80 SW 8th Street, Suite 1999
        Miami, FL 33130-3003                      Kevin D. Quigley, Esq.
        Telephone: (305) 374-0440                 Arizona Bar No. 015972
                                                  Admitted Pro Hac Vice
        Counsel for Plaintiffs                    Kevin.Quigley@quarles.com
                                                  Edward Salanga, Esq.
                                                  Arizona Bar No. 020654
                                                  Admitted Pro Hac Vice
                                                  Edward.Salanga@quarles.com
                                                  Brian A. Howie, Esq.
                                                  Arizona Bar No. 026021
                                                  Admitted Pro Hac Vice
                                                  Brian.Howie@quarles.com
                                                  Two North Central Avenue
                                                  Phoenix, AZ 85004
                                                  Telephone: (602) 229-5200

                                                  Counsel for Defendants




                                              1
   QB\68606048.2
Case 1:17-cv-23429-MGC Document 183 Entered on FLSD Docket 06/02/2021 Page 3 of 3




                                 CERTIFICATE OF SERVICE
            I HEREBY CERTIFY that on the 2nd day of June 2021, I electronically filed the
   foregoing document with the Clerk of the Court using CM/ECF and served via email
   through the CM/ECF system on:
            Yaniv Adar, Esq.
            yaniv@markmigdal.com
            Etan Mark, Esq.
            etan@markmigdal.com
            eservice@markmigdal.com
            MARK MIGDAL & HAYDEN
            80 SW 8th Street, Suite 1999
            Miami, FL 33130-3003



                                                          /s/ Zachary S. Foster
                                                               Attorney




                                                2
   QB\68606048.2
